IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0408
                               Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FRANKLIN LEE HARRIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Gregory D. Brandt,

District Associate Judge.



      Defendant appeals from his convictions and sentence for operating while

intoxicated and driving while his license is revoked. AFFIRMED.



      R. E. Breckenridge of Breckenridge Law, P.C., Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., Vaitheswaran, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


VOGEL, Chief Judge.

       Franklin Harris appeals from his convictions and sentence for operating

while intoxicated, third offense, and driving while his license is revoked, in violation

of Iowa Code sections 321J.2 and 321J.21 (2017). He asserts his trial counsel

was ineffective for failing to object to the trial information, conduct proper

discovery, and properly use plea negotiations.

       We review ineffective-assistance-of-counsel claims de novo.             State v.

Maxwell, 743 N.W.2d 185, 195 (Iowa 2008). “In order to succeed on a claim of

ineffective assistance of counsel, a defendant must prove: (1) counsel failed to

perform an essential duty; and (2) prejudice resulted.” Id. (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)).

       Harris asserts his counsel was ineffective for failing to object to missing

details in the trial information. He notes the minutes of evidence in the trial

information names the arresting officer, Iowa State Patrol Trooper Mason

Highland, as a witness but does not summarize his expected testimony. The

minutes of evidence must include the expected witnesses “and a full and fair

statement of the witness’ expected testimony.” Iowa R. Crim. P. 2.5(3). “The ‘full

and fair statement’ standard mandates the prosecutor to adequately alert the

defendant to the source and nature of the testimony, and place defendant on notice

of the need for further investigation of the particular details of the witness’s

expected testimony.” State v. Wells, 522 N.W.2d 304, 307 (Iowa Ct. App. 1994).

While the minutes of evidence do not separately summarize Trooper Highland’s

expected testimony, Trooper Highland’s incident report is attached to the minutes.

This report clearly details the trooper’s anticipated testimony and is sufficient to
                                         3

place Harris “on notice of the need for further investigation.” See id. Therefore,

his counsel was not ineffective for failing to object to the trial information. See

Maxwell, 743 N.W.2d at 195.

      Additionally, Harris asserts his counsel was ineffective for failing to conduct

discovery, which left him with no option other than to plead guilty. He also asserts

his counsel committed multiple errors during plea negotiations, including failing to

secure an adequate benefit for his plea, misidentifying the possible sentencing

options, and misidentifying his term of incarceration in the notice of appeal. He

claims these mistakes resulted in structural error that did “not place the

prosecution’s case against meaningful adversarial testing.” Lado v. State, 804

N.W.2d 248, 252 (Iowa 2011). “If an ineffective-assistance-of-counsel claim is

raised on direct appeal from the criminal proceedings, we may decide the record

is adequate to decide the claim or may choose to preserve the claim for

postconviction proceedings.” State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006)

(citing Iowa Code § 814.7(3) (2005)).        On this record, we affirm Harris’s

convictions; however, we preserve his ineffective-assistance claims related to

discovery and plea negotiations for possible postconviction relief, so a complete

record may be developed and afford trial counsel an opportunity to respond to the

claims. State v. Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“Counsel may, indeed,

have had good reason for each step he [or she] took or failed to take.”).

      AFFIRMED.